Citation Nr: 0410588	
Decision Date: 04/23/04    Archive Date: 04/30/04	

DOCKET NO.  03-22 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from September 1963 to 
September 1967.  

The current appeal arose from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Offices (RO) in 
St. Louis, Missouri.  The RO in pertinent part, determined that 
new and material evidence had not been submitted to reopen a claim 
of entitlement to service connection for hearing loss.  

In June 2003 the Cleveland, Ohio RO, in pertinent part, denied 
entitlement to service connection for tinnitus.

Jurisdiction of the veteran's claim has been assumed most recently 
by the VA Medical and Regional Office Center (M&ROC) in Wichita, 
Kansas.

In the aggregate, these held that new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss, but that service connection 
was not warranted either for that disorder or for tinnitus.  
Jurisdiction of the case later was transferred to the M&ROC in 
Wichita, Kansas.  

Following compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 2002), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issues on appeal has been obtained.  

2.  The RO denied entitlement to service connection for hearing 
loss when it issued an unappealed rating decision in March 1968.


3.  Evidence submitted since the RO's March 1968 decision is new, 
not cumulative and redundant of evidence at the time of the prior 
final denial, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  

4.  The probative and competent evidence of record shows that 
bilateral hearing loss and tinnitus cannot satisfactorily be 
dissociated from active service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1968 rating decision 
wherein the RO denied entitlement to service connection for 
hearing loss is new and material, and the veteran's claim for that 
benefit has been reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.1103 
(2003).

2.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.3 (2003).  

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 4.3 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. L. No. 
106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).

On August 29, 2001, the final regulations implementing the VCAA 
were published in the Federal Register.  The portion of these 
regulations pertaining to the duty to notify and the duty to 
assist are also effective as of the date of the enactment of the 
VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary development 
pertaining to the issues of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for hearing loss, service connection for hearing loss 
on a de novo basis, and service connection for tinnitus has been 
properly undertaken.  

The Board is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full grant 
of benefits sought on appeal by the veteran.  Therefore, any 
outstanding development not already conducted by VA is without 
prejudice; hence, any deficiencies in the duties to notify and to 
assist constitute harmless error.

Additional development by the Veterans Benefits Administration 
Appeals Management Center (VBA AMC) would only serve to further 
delay resolution of the claim.  Bernard, supra.


Criteria

Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes final 
by the expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever is 
the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of which 
the claimant is properly notified is final if an appeal is not 
perfected.  When the Board affirms a determination of the agency 
of original jurisdiction, such determination is subsumed by the 
final appellate decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1103, 20.1104.

A decision of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all field 
offices of the Department of Veterans Affairs as to conclusion 
based on the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new and 
material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.


If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 247 (199); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

An RO determination as to whether evidence is "new and material" 
for purposes of reopening is subject to de novo adjudication by 
the Board.  Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 
1996).

New and material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  (effective prior to August 29, 
2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at the 
time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) is 
probative of the issue at hand; and (3) is significant enough, 
either by itself or in connection with other evidence in the 
record, that it must be considered to decide the merits of the 
claim.  See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is established 
(the third prong as listed above)); see also Shockley v. West, 11 
Vet. App. 208 (1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material evidence 
has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).




The Board notes that 38 C.F.R. § 3.156 was recently amended, and 
that the standard 
for finding new and material evidence has changed as a result.  66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (38 C.F.R. § 3.156(a)).  
This change in the law is applicable only to claims filed after 
August 29, 2001, the effective date of the amendment.  

In this case, the veteran's claim was filed on January 29, 2002.  
Accordingly, the amended provisions of 38 C.F.R. § 3.156(a) will 
be applied in this case.  

As amended, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).


General Service Connection

To establish service connection for a claimed disability the facts 
must demonstrate that a disease or injury resulting in current 
disability was incurred in active military service or, if 
preexisting active service, was aggravated therein.  38 U.S.C.A. § 
1110;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted for 
organic disease of the nervous system (sensorineural hearing loss) 
if shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).


The United States Court of Appeals for Veterans Claims (CAVC) has 
held that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In determining whether an injury or disease was incurred in or 
aggravated in service, the evidence in support of the claim is 
evaluated based on the places, types and circumstances of service 
as shown by service records, the official history of each 
organization in which the veteran served, the veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2003).  
Service connection of such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that the "term 'service connection', is used in section 
1154(b) to refer to proof of incurrence or aggravation of [a] 
disease or injury in service, rather than to the legal standard 
for entitlement to payments for disability."  See Velez v. West, 
11 Vet. App. 148, 153 (1998); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence of 
notation of a claimed disability in the official service records.  
However, the law does not create a presumption of service 
connection, and there must still be competent medical evidence 
relating the claimed disability to service where the question 
involves medical causation or diagnosis, such as in the instant 
case.

When a disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or aggravated 
during the veteran's service.  See 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2003).  The CAVC has further held that 38 C.F.R. § 3.385, "does 
not preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

As stated by the CAVC, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; the 
requirements of § 1110 would be satisfied."  Id. at 160 (citing 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Where the regulatory threshold requirements for impaired hearing 
are not met until several years after service separation, the 
Board observes that the record must establish exposure to disease 
or injury during active military service, which would adversely 
affect the veteran's auditory system, post-service audiological 
findings that meet the criteria of 38 C.F.R. § 3.385 and a causal 
relationship between his hearing loss and service for service 
connected benefits to be granted.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  

When the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of continuity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 38 C.F.R. 
§ 3.303(b) (2003), by the submission of (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service continuity 
of symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and the 
post-service symptomatology.  McManaway v. West, 13 Vet. App. 60, 
65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in service 
and still has such a condition.  

Such evidence must be medical unless it relates to a condition as 
to which, under the CAVC's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).

A lay person is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic pathology or 
diagnosed disability, unless such a relationship is one which a 
lay person's observations is competent.  See Savage, 10 Vet. App. 
at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held that the 
appellant had not submitted medical evidence providing a nexus 
between an in-service injury and a current disability.  The CAVC 
held that where a claimant's personal belief, no matter how 
sincere, was unsupported by medical evidence, the personal belief 
cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 3.303 
does not relieve a claimant of the burden of providing a medical 
nexus.  Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition and 
the putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  Voerth, 13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When, after 
consideration of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



New & Material Evidence

The RO last denied the veteran's claim of entitlement to service 
connection for 
bilateral hearing loss by decision dated in March 1968.  

That decision was based upon the veteran's service medical records 
and the report of a VA audiological examination conducted in 
February 1968.  The veteran was notified of that determination, 
but did not timely appeal.  As such, it became final.  See 38 
U.S.C.A. § 7105(b).  Thus, the first question to be answered is 
whether new and material evidence has been presented which would 
justify a "reopening," based upon a review of the entire record.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The evidence of record prior to the March 1968 RO denial was 
negative for any evidence of a hearing loss.  Evidence submitted 
since the RO rendered its March 1968 denial includes statements 
submitted by the veteran, as well as the reports of VA 
audiological examinations conducted in August, October, and 
November 2003.  The examination reports show that the veteran does 
have not only hearing loss, but hearing loss recognizable by VA as 
a disability for VA compensation purposes.  38 C.F.R. § 3.385.

Accordingly, this evidence is new because it was not of record 
prior to the final denial in 1968.  It is also material because it 
relates to an unestablished fact necessary to substantiate the 
claim; namely, that the veteran does in fact have a hearing loss, 
and a hearing loss for VA compensation purposes recognized as a 
disability under the law.  Accordingly, this raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(effective August 29, 2001).

The Board therefore finds that the veteran's claim of entitlement 
to service connection for hearing loss is reopened.


Service Connection for Hearing Loss & Tinnitus

Following the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995); see also Pond v. West, 12 Vet. App. 341, 345 (1999) 
(Observing that in a case where the claimant was also a physician, 
and therefore a medical expert, the Board could consider the 
appellant's own personal interest; citing Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that while interest in the 
outcome of a proceeding "may affect the credibility of testimony 
it does not affect the competency to testify." (citations 
omitted).

The Board reiterates the basic three requirements for prevailing 
on a claim for service connection: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of in-service aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service injury 
or disease and a current disability.  See Hickson, supra.

The Board notes that the veteran is a combat veteran for whom 
service connection has been granted for residual scars from a mine 
explosion, posttraumatic stress disorder, right index finger scar 
with residual loss of motion, and residual scar of the right 
elbow.

The audiology examinations of record show that with respect to 
speech discrimination, the veteran has bilateral hearing loss for 
VA compensation purposes recognized as a disability under the law.  
38 C.F.R. § 3.385.


The VA audiologist who reviewed the record initially acknowledged 
that it was as likely as not that the veteran's bilateral hearing 
loss and tinnitus were due to noise exposure in service and after 
service.  She then changed her mind after learning that hearing 
loss was not shown in service or proximate thereto.

As the Board has pointed out in the criteria set out above, 38 
C.F.R. § does not preclude service connection for a hearing loss 
where hearing was within normal limits on audiometric testing at 
separation from service.  Hensley, supra.  

The Board is of the opinion that the examiner's opinion would be 
different were she aware of the VA laws.  The Board finds that the 
veteran's diagnosed bilateral hearing loss and tinnitus cannot 
satisfactorily be dissociated from his active service.  He is a 
combat veteran, and as noted above, is service-connected for 
disabilities directly related to such exposure.  

The Board cannot not satisfactorily dissociate the post service 
diagnosed bilateral hearing loss and tinnitus from combat service, 
and relate hearing loss and tinnitus solely to post service noise 
exposure.  

Any reasonable doubt existing in this case surely must be resolved 
in the veteran's favor, thereby warranting entitlement to a grant 
of service connection for bilateral hearing loss and tinnitus.  
See Gilbert, supra.


ORDER

The veteran, having submitted new and material evidence to reopen 
a claim of entitlement to service connection for bilateral hearing 
loss, the appeal is granted in this regard.

Entitlement to service connection for bilateral hearing loss is 
granted.  

Entitlement to service connection for tinnitus is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



